NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 01/11/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-20 directed to invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected without traverse claims 11-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The following documents have been made of the record to show the state of the prior art with respect to the use of graphene oxide and its dispersions and to the methods of cleaning electronic parts:
WO 2020/258930, US 10,750,619, 2018/0056422, 2018/0368266, 2016/0349905, JP 2016222556 Abstracts of CN 110351956A, CN 110759335A, CN 102915854A, CN 108332887A, CN 112055509A, CN 103710685A.
The referenced documents and the documents cited by the applicants in the IDS show that it was known to use the graphene oxide dispersions for different applications, such as formations of films, creating electrodes, manufacturing printed circuit board, producing soldering fluxes, creating insulation barriers, making sponges and filters, etc. 
However, the prior arts fails to teach or fairly suggest a method comprising:
dispersing a first quantity of graphene oxide in a fluid to form a cleaning fluid; washing a first electronic part with the cleaning fluid; 
testing the cleaning fluid for a concentration of ions; and 
determining the ion concentration is above a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711